Title: Memorandum List of Tithables and Taxable Land and Property, 2 July 1765
From: Washington, George
To: 



[c.2 July 1765]

A List of Tythables in Truro Parish—Fairfax County—als[o] of Wheel Carriages—given in July 2d 1765
George Washington
Lund Washington, Walter Magowan, Thomas Bishop, Peter Green, Robert Haims. Ho. Servants: Breachy, Jack, Schomberg, Doll, Jenny, Betty, Sarah, Kate, Sall, Moll. Home Plantn: Jack, Ben, Lewis, Jack, Charles, Sarah, Betty. Tradesmen: Will, Michael, Morris, George, Tom, Sam, Ned, Jupiter, Peter, Nat, George Miller. Muddy hole P.: Alexr Cleveland, Grig, Will, Sam, Will, Kate, Hannah, Phillis, Phœbe. Doeg Run P.: Jas Devenport, Mat, London, Stafford, Essex, Orford, Robin,

Betty, Sue, Flora, Lucy, Jone, Moll. Mill Plantn: John Alton, Ned, Davy, Robin, Judah, Kit, Lucy. The whole amounts to—63.
1 Chariot 30/ 1 Chair 10/
List of Tythables in Fairfax Parish—Fairfax Cty.
Jas Cleveland
Tom, Nat, Ben, Cupid, Will, George, Schomberg, Ruth, Peg, Murria, Doll, Cloe, Nan, Daphne. In all—15.
A List of Lands as given in the Year 1765


Fairfax Cty
5318
Acres


Frederick
2498



King George
1250



Loudoun
275



Hampshire
240




9581



